Citation Nr: 1507912	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, dated in November 2009 and February 2010.  The November 2009 rating decision, inter alia, granted service connection for right ear hearing loss and assigned a noncompensable rating, effective March 6, 2009.  The February 2010 rating decision, inter alia, denied entitlement to service connection for diabetes mellitus, type II. 

In a November 2011 substantive appeal, the Veteran requested a hearing before the Board by video teleconference at the RO.  In correspondence dated December 9, 2014, the RO notified the Veteran that he had been scheduled to attend such a hearing on January 7, 2015.  Thereafter, in a subsequent record of telephone contact dated on December 16, 2014, the Veteran made a timely request to reschedule his Board hearing for a date after March 2015 due to his out of state travel.  See 38 C.F.R. § 20.704(c) (2014).  Additionally, on February 5, 2015, the Veteran's representative submitted a motion requesting that the Veteran's request to reschedule his Board hearing be granted.  As the Veteran submitted a timely request to reschedule his Board hearing based on good cause, the Veteran's motion for a new hearing date is granted.  Id.

In addition to the Veteran's paper claims file, pertinent documents relating to the Veteran exist in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, and entitlement to an initial compensable rating for right ear hearing loss.  Before the Board can adjudicate these claims, however, additional development is required.  

As discussed above, in December 2014, the Veteran submitted a motion for a new hearing date, which has herein been granted.  Since the AOJ is responsible for scheduling video teleconference hearings before the Board, a remand is necessary.  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via videoconference at the next appropriate opportunity after March 2015.   

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




